Order filed March 21, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00048-CV
                                   ____________

                         ASHLEY THOMAS, Appellant

                                         V.

                         DM ARBOR COURT, Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1119150

                                    ORDER

      The notice of appeal in this case was filed January 15, 2019. The clerk’s
record was filed February 28, 2019. To date, the filing fee of $205.00 has not been
paid. No evidence that appellants are excused by statute or the Texas Rules of
Appellate Procedure from paying costs has been filed. See Tex. R. App. P. 5.
Therefore, the court issues the following order.
      Appellant is ordered to pay the filing fee in the amount of $205.00 to the
clerk of this court on or before April 5, 2019. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM